Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           DETAILED ACTION
	The application of Aya Nakae for Discernment of Comfort/Discomfort filed 1/27/20 has been examined. Claims 1-3,7-12,14-15,18,20-22,26-28 are pending.


                                               Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present invention”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).




                                                              Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


         Claims 26-28 are rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).


                                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9,12,20-22,26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garten et al. US Patent Application Publication 20150297109


          Regarding claim 1, Garten et al. teaches a method of generating a device for determining stress or pleasantness/unpleasantness of an object, comprising: a) applying the same stimulation to an object under at least two environments to obtain each brainwave data or analysis data thereof (user listen to various music or audio, paragraph 014-015, 017,057); b) associating a difference in the brainwave data or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (brainwave and emotions are associated with the music, paragraph 057-058); and c) generating a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of the object based on the association (user emotional feelings are associated with the music, paragraph 057).
            Regarding claim 2, Garten et al. teaches a  method of determining stress or pleasantness/unpleasantness of an object, comprising: a) applying the same stimulation to an object under at least two environments to obtain each brainwave data for a model or analysis data thereof (user listen to various music or audio, paragraph 014-015, 017); b) associating a difference in the brainwave data for a model or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (brainwave and emotions are associated with the music, paragraph 057); c) generating a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of the object based on the association (brainwave and emotions are associated with the music, paragraph 057); and d) obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device to determine pleasantness/unpleasantness of the object (user emotional feelings are associated with the music, paragraph 057, 095).
           Regarding claim 3, Garten et al. teaches a method of determining stress or pleasantness/unpleasantness of an object, comprising: c) providing a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of an object based on association that is based on a test under at least two environments (user listen to various music or audio and measure brainwaves, paragraph 014-015, 017); and  d) obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device to determine pleasantness/unpleasantness of the object (paragraph 057, 095).
          Regarding claim 4,  Garten et al. teaches self-replicating the brainwave data for a model or analysis data thereof to increase the number of the brainwave data or analysis data thereof (brainwave data is used to develop predictive model to predict user reaction to the music, paragraph 06,0088).
            Regarding claim 7, Garten et al. teaches  the association comprises setting a difference in pleasantness/unpleasantness and finding a feature related to the difference based on the environments and the stimulation, and generation of the pleasantness/unpleasantness determination device comprises affixing a label for distinguishing a difference in the stimulation using the feature (paragraph 057,062) .
       Regarding claim 8, Garten et al. teaches the generation of the pleasantness/unpleasantness determination device is achieved by sigmoid fitting or machine learning (paragraph 062).         
       Regarding claim 9, Garten teaches the stress or pleasantness/unpleasantness, stimulations applied to the object are the same, but the environments are different (the stimulation of music is applied under different environmental condition, paragraph 087,092).
            Regarding claim 12, Garten teaches the brainwave data or analysis data thereof comprises at least one brainwave feature selected from: Electrode position: positions on the scalp from a frontal portion to a parietal portion (paragraph 0823).
         Regarding claim 20, Garten teaches an apparatus for generating a device or value for determining stress or pleasantness/unpleasantness of an object, comprising: 
A) a data obtaining unit (14) for applying the same stimulation to an object under at least two environments to obtain each brainwave data or analysis data thereof user listen to various music or audio, paragraph 014-015, 017); 
B) a processing unit for associating a difference in the brainwave data or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (paragraph 057); and 
C) a determination device generation unit for generating a pleasantness/unpleasantness determination device or value for determining stress or pleasantness/unpleasantness of the object based on the association (paragraph 057,095).
          Regarding claim 21, Garten teaches an apparatus for determining stress or pleasantness/unpleasantness of an object, comprising: 
A) a data obtaining unit for applying the same stimulation to an object under at least two environments to obtain each brainwave data for a model or analysis data thereof (user listen to various music or audio, paragraph 014-015, 017,0141); 
 B) a processing unit for associating a difference in the brainwave data for a model or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (paragraph 06-07,0141); 
C) a determination device provision unit for generating a pleasantness/unpleasantness determination device or value for determining stress or pleasantness/unpleasantness of the object based on the association; and D) a determination unit for obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device or value to determine pleasantness/unpleasantness of the object (paragraph 057,095). 
              Regarding claim 22, Garten et al. teaches an apparatus for determining stress or pleasantness/unpleasantness of an object, comprising: C) a determination device provision unit for providing a pleasantness/unpleasantness determination device or value for determining stress or pleasantness/unpleasantness of an object based on association that is based on a test under at least two environments user listen to various music or audio, paragraph 014-015, 017, 057); and D) a determination unit for obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device to determine pleasantness/unpleasantness of the object (paragraph 057,095). 
           Regarding claim 26, Garten et al. teaches a recording medium for storing a program for implementing a method of generating a device for determining stress or pleasantness/unpleasantness of an object on a computer, the method comprising: a) applying the same stimulation to an object under at least two environments to obtain each brainwave data or analysis data thereof (user listen to various music or audio, paragraph 014-015, 017); b) associating a difference in the brainwave data or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (brainwave and emotions are associated with the music, paragraph 057); 
and c) generating a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of the object based on the association (paragraph 057, 095).
           Regarding claim 27, Garten teaches a recording medium for storing a program for implementing a method of determining stress or pleasantness/unpleasantness of an object on a computer, the method comprising: 
a) applying the same stimulation to an object under at least two environments to obtain each brainwave data for a model or analysis data thereof( user listen to various music or audio, paragraph 014-015, 017); 
b) associating a difference in the brainwave data for a model or analysis data thereof obtained under the at least two environments with a reaction of the object to the stimulation (brainwave and emotions are associated with the music, paragraph 057); 
c) generating a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of the object based on the association (paragraph 057); and 
 d) obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device to determine pleasantness/unpleasantness of the object (paragraph 057, 095).
          Regarding claim 28, Garten teaches a recording medium for storing a program for implementing a method of determining stress or pleasantness/unpleasantness of an object on a computer, the method comprising: c) providing a pleasantness/unpleasantness determination device for determining stress or pleasantness/unpleasantness of an object based on association that is based on a test under at least two environments (paragraph 057); and d) obtaining brainwave data for testing or analysis data thereof from the object and applying the data to the pleasantness/unpleasantness determination device to determine pleasantness/unpleasantness of the object (paragraph 057,095). 


   
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. US Patent Application Publication 20150297109 in view of Mihaljevice et al. US Patent Application Publication 20080304667.
             Regarding claim 5,  Garten et al is silent on teaching  the self-replication is performed based on a normal random number a distribution. Mihaljevice et al. in an analogous art teaches the self-replication is performed by generating a normal random number (paragraph 0170).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garten as disclosed by Mihaljevice et al. because such  modification provides an improvement over the system of Garten in developing a more accurate and reliable predictive model. 
 Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. US Patent Application Publication 20150297109 in view of Hill et al. US Patent Application Publication 20180190376.
          Regarding claims 10-11, Garten is silent on teaching the stress or pleasantness/unpleasantness is from when the object is feeling pain. Hill et al. in an analogous art teaches the stress or pleasantness/unpleasantness is from when the object is feeling pain (paragraph 07,0103). Hill also teaches the pleasantness/unpleasantness determination device distinguishes an intensity of pain of the object from a level of stress (paragraph 061)
	It would have been obvious to one of ordinary skill in the art to modify the system of Garten as disclosed by Hill at the time of the invention because such modification provides an improvement over the system of Garten by providing additional means detecting unpleasantness experiencing by a user based on the detected brainwaves. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. US Patent Application Publication 20150297109 in view of Yeow et al. US Patent Application Publication 20170042439.
Regarding claim 14, Garten et al. is silent on teaching the pleasantness/unpleasantness determination device materializes determination of pleasantness/unpleasantness with a negative potential level for a waveform during latency compared to a standard waveform. Yeow et al. in an analogous art teaches the pleasantness/unpleasantness determination device materializes determination of pleasantness/unpleasantness with a negative potential level for a waveform during latency compared to a standard waveform (fig. 7 graph 706 shows negative potential, , paragraph 0158).
It would have been obvious to one of ordinary skill in the art to modify the system of Garten at the time of the invention as disclosed by Yeow et al. because such modification provides an improvement over the system of Garten by providing a reliable and quantitative means of interpreting the measured brainwaves.
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. US Patent Application Publication 20150297109 in view of Yeow et al. US Patent Application Publication 20170042439 and further in view of Han et al. US Patent Application Publication 20180184935.

Regarding claim 15 and 18, Garten is silent on teaching the negative potential level is based on a waveform in a range after 150 milliseconds from stimulation. Yeow et al. in an analogous art teaches the pleasantness/unpleasantness determination device materializes determination of pleasantness/unpleasantness with a negative potential level for a waveform during latency compared to a standard waveform (fig. 7 graph 706 shows negative potential, , paragraph 0158). The reference of Han etal. teaches obtaining brainwave measurements more 150 millisecond after the stimulus is applied (paragraph 078).
It would have been obvious to one of ordinary skill in the art to modify the system of Garten at the time of the invention as disclosed by Yeow et al. in view of Han et al. because such modification provides an improvement over the system of Garten by providing a reliable and quantitative means of interpreting the measured brainwaves and further sampling the brainwaves after significant changes to the brainwaves has occur after brain stimulation.







                                                    Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683